MARY'S OPINION HEADING                                           






                     NO. 12-05-00330-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

GREGORY ALLEN THOMAS,                         §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW OF

T.D.C.J.–I.D.,
APPELLEE                                                        §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s judgment was signed on August 11, 2005.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new trial or other
postjudgment motion which extended the appellate deadlines, his notice of appeal was due to have
been filed “within 30 days after the judgment [was] signed,” i.e., September 12, 2005.  Appellant
did not file any postjudgment motion that extended the appellate deadlines.  Consequently, the time
for perfecting Appellant’s appeal was not extended.  See Tex. R. App. P. 26.1(a).  Nevertheless,
Appellant filed a notice of appeal on October 12, 2005.  Because the notice of appeal was not filed
on or before September 12, 2005, this Court has no jurisdiction to consider the appeal.
            On October 12, 2005, this Court notified Appellant pursuant to Texas Rule of Appellate
Procedure  42.3(a) that his notice of appeal was untimely, and it informed him that unless, on or
before October 27, 2005, the record was amended to establish the jurisdiction of this Court, the
appeal would be dismissed.  In response to our notice, Appellant filed an amended notice of appeal. 
However, the information contained in the amended notice of appeal does not establish the
jurisdiction of this Court.  
 
 
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion delivered October 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.








































(DO NOT PUBLISH)